Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because the disclosed “indented corners” (Spec 4:17) have not been identified in the figures.  Consider identifying the disclosed “indented corners” in both the figures and the specification with reference numbers.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 7-8 are objected to because of the following informalities:  each of claims 7-8 is drawn to a different statutory category (claim 7, a system and claim 8, a method), appearing to define respective independent claims, but each is dependent from a previous claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the phrase "bowl-like" renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 1 recites “for substantial portion,” which both lacks proper antecedent support (in lacking an article) and is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 recites “letting the oil change system hang there” and it is not precisely clear what the antecedent support for “there” is.  Consider deleting the term.  
Claims 2-8 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balch (US 5,101,868, “Balch”).    
Regarding claim 1, Balch discloses an oil change device for changing oil filters, (Figs 2-4, Figs 3-4, provided below; 2:20-54) comprising: 
a bowl-like oil-change body defining a cavity (bowl-like body defined by bottom 22 and sides 24); 
a tubular sleeve 16 extends from a lower inner portion of the cavity for substantial portion of a depth of the cavity; and 
a seal element is provided along an inner opening at a distal end of the sleeve (upper end of 16 at 14, 2:31-34).


    PNG
    media_image1.png
    547
    262
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    694
    437
    media_image2.png
    Greyscale



Regarding claims 2-5, Balch discloses the limitations of claim 1, as described above, and further discloses:
textured grips along an exterior surface of said oil-change body (defined by upper lip portion, Fig 4, above), 
wherein the seal element provides a compression fit through use of an inward tapering diameter of the tubular sleeve (2:31-34, 4:30-35), and
wherein said oil-change body has indented corners (Fig 3, above), and textured grips along an exterior surface of said indented corners (Fig 4, above). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Balch, as applied to claim 1, and further in view of Klamm (US 2016/0303719, “Klamm”), of record.  

Regarding claims 6-7, Balch discloses the limitations of claim 1, as described above, and further discloses a ratchet extension 12 dimensioned to slide through said inner opening so as to form a liquid-tight seat between the ratchet extension and the seal element (2:31-34, 4:30-35, noting the claim has not structurally defined the ratchet extension).   Balch does not explicitly disclose an oil-change system further comprising a ratchet operatively associated with one end of the ratchet extension; and an oil filter wrench operatively associated to an opposing end of the ratchet extension, wherein the ratchet extension extends above and below the sleeve.  And assuming arguendo that the element 12 of Balch is not a ratchet extension, then Balch does not explicitly disclose the limitations of claim 6.    
Klamm is also concerned with an oil change device teaching a bowl-like body 12 (Fig 2, below, [0023-25], [0031-32]) to capture oil in a filter-change operation, where an oil filter wrench 14 is connected to an upper end of a ratchet extension 16, a lower end of which comprises aperture 17 to connect to a standard ratchet wrench handle [0024], to catch and remove oil that leaks out past the filter in a filter-removal [0031-32].  
Although Balch discloses element 12 as a conduit to act as a passageway to remove oil, it would have been obvious to one of ordinary skill in the art before the effective date of the 
                     
    PNG
    media_image3.png
    459
    439
    media_image3.png
    Greyscale



Regarding claim 8, Balch, as modified, discloses the limitations of claim 7, as described above, and further discloses the recited method steps of claim 8, understanding using the device of Balch, as modified, would comprise the recited steps of engaging an oil filter, torqueing the ratchet, removing the ratchet, and allowing the system to hang.  

Regarding claim 9, Balch, as modified, discloses the oil change device consistent with the claimed limitations, as described in the above rejection of claims 1-7, and an opening in the lower portion of the cavity (opening 30 in Balch and 26 in Klamm).   

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the following teach oil capturing devices to aid in oil removal, the devices comprising bowl-like bodies and tool elements:
Kotowski (US 5,852,961),
Zevgolis (US 6,338,357),
Berlencourt (US D668,519), and 
Dooley (US 2020/0055171). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/BRIAN D KELLER/Primary Examiner, Art Unit 3723